Exhibit 10.1

 

AMENDMENT NO. 1

AND WAIVER

TO NOTE AND WARRANT PURCHASE AGREEMENT

 

THIS AMENDMENT NO. 1 AND WAIVER (“Amendment and Waiver”) is made and entered
into as of this 7th day of April, 2006, by and among ARTISTdirect, Inc., a
Delaware corporation (the “Company”), and the undersigned Purchasers.
Capitalized terms used herein and undefined shall have the meanings set forth in
that certain Agreement (defined in the Recitals below).

 

RECITALS:

 

WHEREAS, reference is made to that certain Note and Warrant Purchase Agreement
dated as of July 28, 2005 (the “Agreement”), by and among the Company and the
Purchasers;

 

WHEREAS, the parties wish to amend Sections 7(h)(i), 7(h)(iii), 7(h)(iv) and
7(h)(v) and the definition of “Excess Cash Flow” contained in the Agreement;

 

WHEREAS, Section 13(e) of the Agreement permits any provision of the Agreement
to be amended upon the written consent of the holder or holders representing at
least a majority of the principal amount of the Notes outstanding;

 

WHEREAS, pursuant to the terms of the Agreement, any amendment of a provision of
the Agreement by the holder or holders representing at least a majority of the
principal amount of the Notes outstanding shall be binding on all of the other
Purchasers; and

 

WHEREAS, the undersigned Purchasers hold one hundred percent (100%) of the
principal amount of the Notes outstanding.

 

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
agreements herein contained and for other good and valuable consideration, the
parties hereto agree as follows:

 

1.             AMENDMENT.

 

(a)           Section 7(h)(i) of the Agreement shall be amended and restated in
its entirety as follows:

 

“Minimum Working Capital. The Company will not permit its Consolidated Working
Capital, calculated as of the last day of any fiscal quarter ending after the
Closing Date, to be less than $750,000. For purposes of this Section 7(h)(i)
only, the calculation of Consolidated Working Capital shall exclude any warrant
liability or change therein and any effect on the financial statements of the
Company resulting from or otherwise related to (i) the Omnibus Amendment dated
as of the date hereof involving the Warrants, (ii) the repricing of the warrants
on the date hereof that were issued by the Company on July 28, 2005 pursuant to
the Securities Purchase Agreement and to Libra FE, LP and (iii) any related
amendment to or waiver dated as of the date hereof involving the Agreement, the
Securities Purchase Agreement, any transaction document related thereto, or the
registration rights agreement with Libra FE, LP.”

 

(b)           Section 7(h)(iii) of the Agreement shall be amended and restated
in its entirety as follows:

 

1

--------------------------------------------------------------------------------


 

“Minimum Leverage Ratio. The Company will not permit its Consolidated Leverage
Ratio, calculated as of the end of any fiscal quarter ending after the Closing
Date, to exceed (x) 3.00 for fiscal quarters ending on or before December 31,
2005, (y) 2.75 for fiscal quarters ending on or after March 31, 2006, and on or
before December 31, 2006, or (z) 2.50 for fiscal quarters ending on or after
March 31, 2007.  For purposes of this Section 7(h)(iii) only, the calculation of
Consolidated Leverage Ratio shall exclude any warrant liability or change
therein and any effect on the financial statements of the Company resulting from
or otherwise related to (i) the Omnibus Amendment dated as of the date hereof
involving the Warrants, (ii) the repricing of the warrants on the date hereof
that were issued by the Company on July 28, 2005 pursuant to the Securities
Purchase Agreement and to Libra FE, LP and (iii) any related amendment to or
waiver dated as of the date hereof involving the Agreement, the Securities
Purchase Agreement, any transaction document related thereto, or the
registration rights agreement with Libra FE, LP.”

 

(c)           Section 7(h)(iv) of the Agreement shall be amended and restated in
its entirety as follows:

 

“Minimum EBITDA. The Company will not permit its Consolidated EBITDA for any
fiscal quarter (calculated for the Test Period ending on the last day of such
fiscal quarter; provided that for the Test Period ending on September 30, 2005,
Consolidated EBITDA shall be (x) Consolidated EBITDA for the
three-fiscal-quarter period ending on September 30, 2005 times (y) 4/3) to be
less than (x) $5,000,000 for fiscal quarters ending on or before December 31,
2005, (y) $4,500,000 for fiscal quarters ending on or after March 31, 2006, and
on or before December 31, 2006, or (z) $4,000,000 for fiscal quarters ending on
or after March 31, 2007.  For purposes of this Section 7(h)(iv) only, the
calculation of Consolidated EBITDA shall exclude any warrant liability or change
therein and any effect on the financial statements of the Company resulting from
or otherwise related to (i) the Omnibus Amendment dated as of the date hereof
involving the Warrants, (ii) the repricing of the warrants on the date hereof
that were issued by the Company on July 28, 2005 pursuant to the Securities
Purchase Agreement and to Libra FE, LP and (iii) any related amendment to or
waiver dated as of the date hereof involving the Agreement, the Securities
Purchase Agreement, any transaction document related thereto, or the
registration rights agreement with Libra FE, LP.”

 

(d)           Section 7(h)(v) of the Agreement shall be amended and restated in
its entirety as follows:

 

“Minimum Fixed Charge Coverage Ratio. The Company will not permit its
Consolidated Fixed Charge Coverage Ratio for any fiscal quarter to be less than
(x) 1.20 for fiscal quarters ending on or before December 31, 2005, or (y) 1.25
for fiscal quarters ending on or after March 31, 2006.  For purposes of this
Section 7(h)(iv) only, the calculation of Consolidated Fixed Charge Coverage
Ratio shall exclude any warrant liability or change therein and any effect on
the financial statements of the Company resulting from or otherwise related to
(i) the Omnibus Amendment dated as of the date hereof involving the Warrants,
(ii) the repricing of the warrants on the date hereof that were issued by the
Company on July 28, 2005 pursuant to the Securities Purchase Agreement and to
Libra FE, LP and (iii) any related amendment to or waiver dated as of the date
hereof involving the Agreement, the Securities Purchase Agreement, any
transaction document related thereto, or the registration rights agreement with
Libra FE, LP.”

 

(e)           The definition of “Excess Cash Flow” shall be amended and restated
in its entirely as follows:

 

“Excess Cash Flow” means, for any period, (A) the Consolidated EBITDA (excluding
any warrant liability or change therein and any effect on the financial
statements of the Company

 

2

--------------------------------------------------------------------------------


 

resulting from or otherwise related to (i) the Omnibus Amendment dated as of the
date hereof involving the Warrants, (ii) the repricing of the warrants on the
date hereof that were issued by the Company on July 28, 2005 pursuant to the
Securities Purchase Agreement and to Libra FE, LP and (iii) any related
amendment to or waiver dated as of the date hereof involving the Agreement, the
Securities Purchase Agreement, any transaction document related thereto, or the
registration rights agreement with Libra FE, LP.) for such period minus (B) the
sum (without duplication) of (i) Consolidated Interest Expense paid in cash
during such period, (ii) income tax expense paid by in cash by the Company and
its Subsidiaries during such period, (iii) voluntary principal payments on the
Notes made during such period, and (iv) Consolidated Capital Expenditures
permitted pursuant to Section 7(h) which are paid in cash during such period
(other than Consolidated Capital Expenditures financed (but only to the extent
financed) with equity proceeds, insurance or condemnation proceeds or
Indebtedness proceeds), in each case calculated on a consolidated basis for the
Company and its Subsidiaries in accordance with GAAP.”

 

2.             WAIVER. The Purchasers agree to forever waive any Event of
Default under the Notes that may have been triggered prior to the date hereof
due solely from a breach of the negative covenants contained in Sections
7(h)(i), 7(h)(iii), 7(h)(iv) or 7(h)(v) of the Agreement resulting from any
accrual of warrant liability.

 

3.             CONFLICTS. Except as expressly set forth in this Amendment and
Waiver, the terms and provisions of the Agreement shall continue unmodified and
in full force and effect. In the event of any conflict between this Amendment
and Waiver and the Agreement, this Amendment and Waiver shall control.

 

4.             GOVERNING LAW. This Amendment and Waiver shall be governed and
construed under the laws of the State of New York, and shall be binding on and
shall inure to the benefit of the parties and their respective successors and
permitted assigns.

 

5.             COUNTERPARTS. This Amendment and Waiver may be executed in any
number of counterparts, each of which shall be an original, but all of which
together shall constitute one instrument.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment and Waiver
as of the date first set forth above.

 

 

COMPANY:

 

ARTISTdirect, Inc.

 

By:

/s/ Robert N. Weingarten

 

 

Name:

Robert N. Weingarten

 

 

Title:

Chief Financial Officer

 

 

 

PURCHASERS:

 

JMB Capital Partners, L.P.

 

By:

/s/ Cyrus Hadidi

 

 

Name:

Cyrus Hadidi

 

 

Title:

Partner

 

 

 

JMG Capital Partners, L.P.

 

By:

/s/ [ILLEGIBLE]

 

 

Name:

[ILLEGIBLE]

 

 

Title:

[ILLEGIBLE]

 

 

 

JMG Triton Offshore Fund, Ltd.

 

By:

/s/ [ILLEGIBLE]

 

 

Name:

[ILLEGIBLE]

 

 

Title:

[ILLEGIBLE]

 

 

 

CCM Master Qualified Fund, Ltd.

 

By:

/s/ Clint D. Coghill

 

 

Name:

Clint D. Coghill

 

 

Title:

Director

 

 

4

--------------------------------------------------------------------------------